Citation Nr: 1440012	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for callosities/sores of the right foot.

2.  Entitlement to service connection for a bilateral foot condition, other than sores of the right foot, to include cold injury residuals and sores of the left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to June 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board and remanded for additional development in January 2014.  

As noted in the January 2014 remand, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of pneumonia has been raised by the records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral foot condition, other than sores of the right foot, to include cold injury residuals and sores of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS

1.  A September 1951 rating decision denied the appellant's claim for entitlement to service connection for flat feet and callosities (sores on bottom of feet), on the basis of no in-service incurrence or aggravation.

2.  The appellant did not file a timely notice of disagreement with the September 1951 rating decision.           

3.  Evidence received subsequent to the September 1951 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for flat feet and callosities of the bottom of the right foot.


CONCLUSIONS

1.  The September 1951 rating decision is final as to the claim of service connection for callosities/sores of the right foot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received since the September 1951 rating decision to reopen the claim of entitlement to service connection for callosities/sores of the right foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the appellant's claim to reopen his claim for service connection for sores of the right foot, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.   In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in February 2012 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The February 2012 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  As requested in the November 2013 remand, the Veteran was requested to provide the necessary consent to obtain records from the Little Rock Foot Clinic.  The Veteran did not respond to the request.  Additionally, an attempt was made to obtain the Veteran's service treatment records from April 1951 and the Veteran's VA treatment records from February 2009 to present were obtained, in compliance with the November 2013 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The RO provided an examination to the appellant in January 2014.  The Court has held that the Board is not required to reopen a previously denied claim solely because the appellant was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007).  Furthermore, the Court has also held that, where the Board has denied reopening, the adequacy of an examination provided by the RO, despite no obligation to do so, is not a viable issue on appeal.  See id., at 461.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  No duty to assist examination provisions could have been violated.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has filed a claim to reopen his claim for entitlement to service connection for sores of the right foot.  For the reasons that follow, the Board finds that new and material evidence has not been received.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.

In a September 1951 rating decision, the RO found that service connection was not warranted for flat feet and sores on feet.  The RO stated that an examination made prior to service in January 1951 showed pes planus, third degree, N.S., callous, right foot, symptomatic.  The RO found that the foot condition originated in 1948 and stated that , "Considering short period of service and fact that foot condition pre-existed service, aggravation is not shown."  The Veteran did not appeal the decision.  Thus, it became final.

In a July 2003 rating decision, the RO denied the Veteran's claim for service connection for cold injury residuals of the bilateral feet.  The RO found that the service medical records are silent for any complaints, findings, treatment or diagnosis of cold injury to the bilateral feet and none of the other evidence available for review offers any nexus between the currently diagnosed bilateral foot condition and any disease or event that occurred during service.  The Veteran did not appeal the decision.  Thus, it became final.  

In January 2012, the Veteran filed a claim to reopen his claim for a bilateral foot condition.  He stated that the claim was for an injury to the feet and cold exposure, not a flat foot condition.  At the September 2013 Board hearing, the Veteran discussed a cold injury and callosities, indicating he was claiming service connection for a bilateral foot disorder.  See Tr. at p. 10-11.  

At the time of the last final rating decision on the issue of entitlement to service connection for foot sores in September 1951, the evidence of record included the Veteran's service treatment records.  As the July 2003 rating decision did not address the Veteran's callosities of the right foot, and only noted that there was no evidence of a nexus between any currently diagnosed bilateral foot condition and any disease or event that occurred in service, it is not the last final rating decision on the issue of entitlement to service connection for callosities/sores of the right foot.

A January 1951 pre-induction examination report reflects that the Veteran had pes planus and a callous right foot, symptomatic.  A June 1951 Disposition Board Proceedings records noted that the Veteran had callosities, bilateral, painful, plantar on weight earing areas, secondary to weak, painful flat feet of three years duration.  The callosities were "painful, intermittently incapacitating and not easily remediable, thus preventing soldier from performing either full or modified duties."  Thus, the Veteran was discharged from the military service for not meeting the minimum standard requirements for induction or enlistment.   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).  A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  However, aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As a right foot callous was noted on the appellant's January 1951 pre-induction examination report, the Board finds that the condition preexisted service. 

Since the last final rating decision, a September 2012 letter from V.B.W., M.D., has also been associated with the claims file.  In the letter, Dr. V.B.W. stated that the appellant had been a patient of his and "we have discussed his continuous pain as well as the progression of the pain since his days dating back to the military."  He noted that the appellant had been diagnosed with arthritis of the feet and that the appellant had reported he had a cold injury to the soles of his feet in service.  Dr. V.B.W. further stated that "[I]t is my opinion after review of his records from the US Army and after review of his medical history that he has had this pain and problem dating back to 1951."  The September 2012 letter is new, as it was not previously associated with the claims file.  A July 2012 private treatment record from Dr. V.B.W. noted that the appellant complained of occasional sores on his feet and on examination he had calluses of the bilateral feet. The record is new and indicates that the appellant has calluses of the bilateral feet. Although the September 2012 letter from Dr. V.B.W. is new, the Board finds that it is not material.  As the Veteran's calluses of the right foot were noted on his pre-induction examination report, he is not presumed to have been sound on entry in regard to his right foot sores.  The letter from Dr. V.B.W. does not indicate that the Veteran's right foot sores were permanently aggravated by service.  Thus, the letter does not raise a reasonable possibility of substantiating the claim and is not material.  

A VA examination was obtained in January 2014.  The VA examiner found that the Veteran had hallux valgus of the right foot.  The examiner stated that the Veteran's right great toe callous was not aggravated by service.  The examiner stated that the right foot callous was related to his bunion, which was not present in service or caused by service at age 21.  As noted above, for purposes of reopening a claim, VA is not required to provide a VA examination.  The VA examination does not indicate that the Veteran's right foot callous was aggravated by service.  Therefore, although the January 2014 VA examination is new, it does not raise a reasonable possibility of substantiating the claim, and it is not material.

The VA treatment records reflect that the Veteran had foot complaints.  Evidence that the Veteran had sores of the right foot was already of record at the time of the last final denial. The records are new.  However, none of the new VA treatment records indicate that the Veteran's pre-existing right foot callouses were aggravated by active service.  Thus, the VA treatment records do not relate to an unproven element of the claim and do not raise a reasonable possibility of substantiating the claim.  Therefore, the records are not material.

The copies of service treatment records added to the claims file since the previous remand are duplicative of the records in the claims file at the time of the last final denial.  The service treatment records indicate the Veteran had callosities on the feet in  service secondary to weak, painful flat feet.  The record was previously in the claims file.  Thus, the records are not new and material.


Other private and VA treatment records have been added to the claims file since the last final rating decision.  The private and VA treatment records indicate he had callouses of the right foot and foot pain.  See e.g. February 2003 VA treatment record, September 2003 Arkansas Foot Clinic record.  However, the records do not indicate that the Veteran's right foot callosities were aggravated by service.  Thus, the private and VA treatment records are not material.  

The Veteran has asserted that he believes his right foot callosities/sores are related to service.  A lay person may be competent to report the etiology of a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, callosities of the right foot not the type of disorder which is susceptible to lay opinion concerning etiology.  Although the credibility of evidence is assumed for purposes of reopening, as a lay person, the Veteran is not competent to report that his callosities of the right foot worsened during active service. Therefore, his statements do not constitute material evidence to warrant reopening of his claim for service connection for right foot callosities/sores.

After a review of the evidence added to the file since the September 1951 and July 2030 rating decisions, the Board finds that it does not raise a reasonable possibility of substantiating the claim.  There is no new and material evidence of record indicating that the Veteran's right foot sores/callosities were permanently aggravated by service.  Evidence the Veteran had right foot callosities was already of record at the time of the last final denial.  The new evidence that VA has received that relates to callosities of the right foot is either redundant or cumulative of evidence submitted prior to the last final denial, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  It does not provide any information that was not already known at the time of the prior final denial.  What the medical evidence was missing prior to the September 1951 decision, and what it continues to lack, is any sort of competent medical opinion explaining whether the Veteran's pre-existing callosities of the right foot were aggravated during service.  Therefore, the fact necessary to substantiate the claim that previously was unestablished has not been addressed.  Since the deficiency that was found before remains, even with the low threshold established in Shade, the evidence received since the last final denial does not raise a reasonable possibility of substantiating the claim.  Thus, the Board concludes that the additional evidence is not material and the claims to reopen a claim for service connection for callosities of the right foot is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim to reopen the claim for entitlement to service connection for callosities/sores of the right foot is denied.


REMAND

The Board finds that there has not been substantial compliance with the mandates of the January 2014 remand order.  In the remand, the Board asked VA to schedule the Veteran for a VA examination to identify all foot disabilities, to include cold injury residuals, calluses and sores.  The VA examiner was instructed to provide an opinion as to whether it is at least as likely as not that any diagnosed foot disabilities are related to service.

A VA examination was obtained in January 2014.  The VA examiner found the Veteran had hallux valgus and degenerative joint disease of the first metarsophalangeal joint of the left foot.  The VA examiner stated that the Veteran's claims for a foot disability were less than likely related to a cold injury in service, service condition itself or aggravated by service.  In the rationale, the VA examiner stated that there were no cold injury or residual to cold injury foot issues seen in service treatment records/VBMS while in service.  The VA examiner also found the Veteran did not have any cold injuries.  The VA examiner did not directly address whether the Veteran's degenerative joint disease in the left foot was related to service, and did not address the Veteran's history of pain in the feet.

The Board finds that the January 2014 VA examination is inadequate.  The VA examiner did not address the Veteran's report of pain in his feet since service.  Based on a review of the medical evidence of record, the Board finds the Veteran's statement that he has had pain in his feet since service to be credible.  The VA examiner's opinion appears to be based solely on the Veteran's service treatment records and did not address why the examiner believed the Veteran's left foot degenerative joint disease was not related to service.  Therefore, the Board finds that a new VA opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to a VA examiner of appropriate expertise to provide an opinion as to whether it is at least as likely as not (50 percent probability) that the Veteran has a foot disorder, to include degenerative joint disease of the first metarsophalangeal joint of the left foot.  

For purposes of the opinion, the VA examiner should assume the Veteran's assertion that he has had pain in his feet since service is credible.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a bilateral foot condition, other than callosities/sores of the right foot, to include cold injury residuals and sores of the left foot.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


